DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/21 has been entered.
Claim Status
3.  The amendment, filed 10/25/21, has been entered. 

4.  Claims 5, 9, 11-13, 16, 20, 22, 24, 26-30, and 33-38 are pending and under examination. Claims 1-4, 6-8, 10, 14-15, 17-19, 21, 23, 25, and 31-32 are cancelled. Claims 5, 9, and 29 are amended.

Information Disclosure Statement
5.  The information disclosure statement (IDS) submitted on 10/25/21 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.
Withdrawal of Objections/Rejections
6.  The following are withdrawn from the Office Action, filed 05/24/21:
The rejection of claims 5, 11 and 33 under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. 2002 (US 2002/0142047), found on page 3 at paragraph 7, is withdrawn in light of Applicant’s amendments thereto; specifically limiting the composition to consisting of mucin.

The rejection of claims 9 and 35 under 35 U.S.C. 102(a)(1) as being anticipated by Boileau et al. 2010 (US 7,785,635), found on page 4 at paragraph 8, is withdrawn in light of Applicant’s amendments thereto; specifically limiting the cancer to colon cancer.

The rejection of claims 9 and 35 under 35 U.S.C. 102(a)(1) as being anticipated by Berry et al. 2016 (US 2016/0193258), found on page 5 at paragraph 9, is withdrawn in light of Applicant’s amendments thereto; specifically limiting the cancer to colon cancer.

The rejection of claims 5, 9, 11, and 33-35 under 35 U.S.C. 103 as being unpatentable over Johnson et al. 2002 (US 2002/0142047) in view of Berry et al. 2016 (US 2016/0193258), found on page 6 at paragraph 13, is withdrawn in light of Applicant’s amendments thereto; specifically limiting the composition to consisting of mucin.

The rejection of claims 12, 16, 30, 36, and 38 under 35 U.S.C. 103 as being unpatentable over Johnson et al. 2002 (US 2002/0142047) and Berry et al. 2016 (US 2016/0193258) as applied to claims 5, 9, 11, and 33-35, and further in view of Honda et al. 2016 (US 2016/0193257), found on page 10 at paragraph 14, is withdrawn in light of Applicant’s amendments thereto; specifically limiting the composition to consisting of mucin.

The rejection of claims 12-13, 16, 22, 24, and 26-27 under 35 U.S.C. 103 as being unpatentable over Johnson et al. 2002 (US 2002/0142047) and Berry et al. 2016 (US 2016/0193258) as applied to claims 5, 9, 11, and 33-35, and further in view of Hu-Lieskovan et al. 2015 (Science Translational Medicine 7(279): 1-13), found on page 12 at paragraph 15, is withdrawn in light of Applicant’s amendments thereto; specifically limiting the composition to consisting of mucin.

The rejection of claims 28 and 29 under 35 U.S.C. 103 as being unpatentable over Johnson 2002 (US 2002/0142047), Berry 2016 (US 2016/0193258), and Hu-Lieskovan 2015 (Science Translational Medicine 7(279): 1-13), as applied to claims 5, 9, 11-13, 16, 22, 24, 26-27 and 33-35, and further in view of Johnson et al. 2015 (Cancer Immunol Res 3(3):288-295), found on page 14 at paragraph 16, is withdrawn in light of Applicant’s amendments thereto; specifically limiting the composition to consisting of mucin.
New Rejection: Claim Rejections - 35 USC § 112
7.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.  Claims 5, 11-13, 16, 20, 22, 24, 26-30, and 33-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The newly amended independent claim 5 now encompasses method(s) of treating melanoma comprising administering a composition that consists only of mucin; see MPEP 2111.03 (II). However, the specification does not describe any methods wherein melanoma was treated using only mucin and therefore the newly amended claims constitute new matter.  
It is noted that Applicant did not point to support in the specification, by page and 
Accordingly, the new limitation in the claims constitute new matter.


New Rejection: Claim Rejections - 35 USC § 112
9.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10. Claims 11-13, 16, 20, 22, 24, and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The transitional term "comprising", is inclusive or open-ended and does not Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim; see, e.g., In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948).  However, when the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, it limits only the element set forth in that clause; other elements are not excluded from the claim as a whole (MPEP 2111.03); however, a claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step, see MPEP 2113.01 
Therefore, newly amended claim 5 is limited to compositions consisting of only mucin. However, dependent claims attempt to add addition elements to the composition of claim 5, but a claim which depends from a claim which "consists of" the recited elements cannot add an element; emphasis added, see MPEP 2113.01. 
Accordingly, clarification is required to ascertain the metes and bounds of the dependent claims.
	
Claim Rejections - 35 USC § 103
11. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

15. Claims 9 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Boileau et al. 2010 (US 7,785,635) in view of McDermott et al., 1996 (Malignant Melanoma Metastatic to the Gastrointestinal Tract; AJR 166:809-813).  
Boileau teaches methods of treatment for conditions, including cancer, comprising administration of therapeutically effective amounts of compositions comprising Lactobacillus murinus and prebiotics including inulin (e.g. see column 3, lines 45-55; column 10, lines 3-5; and column 11, lines 25-35; meeting limitations found in instant claim 9). Boileau teaches the composition may further comprise other ingredients such as zinc and/or fish oil (i.e. anti-cancer agents; see meeting limitations found in instant claim 35). Boileau teaches modification of the intestinal microflora equilibrium leads to and/or prevents many gastrointestinal tract disorders (e.g. column 1, lines 20-25). Boileau teaches the methods are particularly good for cancers of the gastrointestinal system (e.g. column 3, lines 50-55).
	Therefore the difference between the art and the invention is wherein the cancer of the gastrointestinal system is colon cancer or melanoma, in newly amended claim 9.
However, it is the Office’s position that this species (e.g. colon cancer) within the genus of cancers of the gastrointestinal system as identified as particularly good by Boileau, can be at once envisaged from the prior art because the species within this genus (i.e. cancers in the organs of the gastrointestinal tract) are sufficiently limited and well delineated; see MPEP 2131.02(III) and In re Petering (wherein the courts determined that a reference describing a generic formula encompassing about 20 compounds was found to anticipate each of the 20 species without specifically naming them).

Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to use the methods for treating cancer comprising the administration of compositions comprising probiotic bacteria and inulin, as taught by Boileau, to treat melanoma of the gastrointestinal tract, including cancers in the colon, thereby arriving at the claimed invention, because malignant melanoma was recognized as the most common tumor to metastasize to the gastrointestinal tract, as taught by McDermott. Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification, with at least a reasonable expectation of success, because symptoms of melanomas of the gastrointestinal tract including abdominal pain and bleeding, as taught by McDermott, but enhancements to the intestinal microflora equilibrium could lead to and/or prevent gastrointestinal tract disorders, as taught by 
Accordingly, the claims are unpatentable over the prior art. 

New Rejection: Claim Rejections - 35 USC § 103
15. Claims 9, 35-36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Berry 2016 (US 2016/0193258) in view of Stofilova et al. 2015 (Co-administration of a probiotic strain Lactobacillus plantarum LS/07 CCM776 with prebiotic inulin alleviates the intestinal inflammation in rats exposed to N,N-dimethylhyrazine; International Immunopharmacology 24: 361-368).
Berry teaches methods of treating cancer comprising administering therapeutic compositions comprising immunomodulatory, probiotic bacteria including Alistipes putredinis, Bacterioides massiliensis, Clostridium clostridioforme, and prebiotics, including inulin (e.g. see [0004, 0013-15, 0051, 0113]; Table 1A;  meeting limitations found in instant claim 9).  Berry teaches administration of minerals including zinc and/or vitamins (i.e. anti-cancer agents; e.g. see [0155, 0180]; meeting limitations found in instant claim 35). Berry teaches administration induces an environmental shift in the target niche that promotes favorable conditions for the growth of commensal microbes with sustained growth and positive health effects for the host (e.g. [0153]). Berry teach the therapeutic compositions are advantageous in being suitable for safe administration to humans and are efficacious in treating or preventing numerous disease, disorders and conditions (e.g. [0100-0102]). In addition, Berry teaches probiotics play a role in the therapeutic effectiveness of certain immunomodulatory cancer therapies including anti-
Therefore the difference between the prior art and the invention, is that Berry is silent with regards to a specific type of cancer to treat, for example, colon cancer as found in newly amended claim 9.
However, it is the Office’s position that this species (e.g. colon cancer) within the genus of cancers of the gastrointestinal system as identified as particularly good by Boileau, can be at once envisaged from the prior art because the species within this genus (i.e. cancers in organs of the gastrointestinal tract) are sufficiently limited and well delineated; see MPEP 2131.02(III) and In re Petering (wherein the courts determined that a reference describing a generic formula encompassing about 20 compounds was found to anticipate each of the 20 species without specifically naming them).
Nevertheless, Stofilova teaches similar methods for treating cancers, including colon cancers, comprising administration of probiotic bacteria and inulin (e.g. see abstract; and page 361, Introduction; and Table 1). Stofilova teaches the art recognizes 
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to use methods for treating cancer comprising administration of probiotic bacteria with inulin, as taught by Berry, to treat colon cancer specifically, thereby arriving at the claimed invention, because Stofilova demonstrated administration of probiotic bacteria with inulin resulted in the highest suppression of pro-inflammatory cytokines and most pronounced reduction of the number of NF-kB positive cells in subjects at risk of developing colon cancer.  Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification, with at least a reasonable expectation of success, because the art already recognized the advantages of combining probiotic bacteria with prebiotic inulin for cancer treatments in general, and for colon cancers specifically, as taught by Stofilova. Thus, the combination is desirable and the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.


New Rejection: Claim Rejections - 35 USC § 103
16. Claims 9 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Berry (US 2016/0193258) in view of Stofilova (International Immunopharmacology 24: 361-368; 2015); Elinav et al. 2013 (Inflammation-induced cancer: crosstalk between tumours, immune cells and microorganisms; Nature Reviews Cancer 13: 759); and Medema et al., 2012 (Checkpoint control and cancer; Oncogene 31: 2601-2613).	
As set forth above, Berry and Stofilova together teach methods of treating colon cancer comprising administering therapeutic compositions comprising immuno-Alistipes putredinis, Bacterioides massiliensis, Clostridium clostridioforme, and prebiotics, including inulin; wherein administration of probiotic bacteria enhanced the activity of checkpoint regulators, for example, resulting in increased anti-tumor responses and inhibition of tumor growth.
	Therefore the difference between the prior art and the invention is the checkpoint regulator(s).
	However, Elinav teaches probiotic approaches in the treatment of colorectal cancer are recommended and ongoing and suggest the importance of prebiotics for modulation of the microbiota to prevent or ameliorate cancer development (e.g. page 768, right column). Elinav teaches the interaction of a host with its environment, and in particular with microorganisms that inhabit distinct environmental niches, has a fundamental role in tumor initiation and progression (e.g. see Figure 3). Elinav teaches inflammation alters the intestinal microbial composition and induces expansion of microorganisms with genotoxic capabilities that promote intestinal tumorigenesis and directly increases cellular susceptibility to mutagenesis and indirectly increases genomic destabilization by down-regulating of DNA repair pathways and disruption of cell cycle checkpoints, thereby leading to an accumulation of random genetic alterations and mismatch of repair proteins (page 763, left column). Elinav teaches that members of the commensal community of microorganisms are crucially involved in tumor promoting inflammation (e.g. page 765, right column) and alterations in the microbiota composition function as a prime driver of intestinal tumorigenesis (e.g. page 767, left column).
Further, Medema teaches undesired targeting of healthy tissues by DNA-damaging agents in many cancer therapies represents a major problem in clinics and 
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine methods for treating cancer comprising administration of probiotic bacteria and inulin, as taught by Berry and Stofilova, with methods for treating cancer comprising administering checkpoint regulators, including activators and/or inhibitors, thereby arriving at the 
The person of ordinary skill in the art would have been motivated to make the modification because undesired targeting of healthy tissues by DNA-damaging agents in many cancer therapies represented a major problem in clinics and limited efficiency in curing cancers, but regulating cell cycle checkpoints lead to tailored therapies that exploited cancer-specific defects and opened additional avenues for personalized cancer treatments, as taught by Medema. 
The person of ordinary skill in the art would have had a reasonable expectation of success because alterations in the gut microbiota functioned as a prime driver of intestinal tumorigenesis, as taught by Elinav; and administration of probiotics and prebiotics resulted in an environmental shift in the target niche that promoted favorable conditions for the growth of commensal microbes having positive health effects for the host, as taught by Berry. Therefore, the combination leads to expected results because prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that combining prior art elements according to known methods to yield predictable results, is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the instant case all elements (i.e. methods of treating cancer comprising administration of probiotics and inulin; and methods of treating cancer comprising administration of checkpoint regulators) were known in the art.  In addition, combining these elements yields a method wherein each 
Thus, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.   

Conclusion
17. No claims are allowed.

18.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

19.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
November 10, 2021